Citation Nr: 0502733	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
temporal lobe, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1963 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Providence Rhode Island, which denied the veteran's claim 
for entitlement to an increased disability rating for a 
seizure disorder.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  Seizure disorder, temporal lobe, is manifested by 
response attacks approximately once a day.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for seizure 
disorder, temporal lobe, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 
4.121, 4.124a, Diagnostic Codes 8910, 8911 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159, 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In August 2002, VA received the veteran's claim for 
entitlement to an increased rating for a seizure disorder.  
By correspondence, dated in August 2002, the veteran received 
notice from VA of the requirements of VCAA, specifically as 
it related to the seizure disorder.  By rating decision, 
dated in September 2002, the RO continued the 40 percent 
disability rating for the seizure disorder.  

The veteran expressed dissatisfaction with the RO's August 
2002 decision and filed a timely Notice of Disagreement.  The 
RO issued a Statement of the Case in March 2003.  Thereafter, 
the veteran perfected an appeal before the Board.  

The Board concludes that the discussions contained in the 
August 2002 correspondence explaining the requirements of 
VCAA, and the March 2003 Statement of the Case, have the 
provided the veteran with appropriate law and regulations.  

Factual Background

The RO initially granted service connection for grand mal 
epilepsy in February 1965, assigning a 60 percent disability 
rating, effective from January 1965.  In June 1976, the RO 
determined that a reduction in the evaluation of the seizure 
disorder was warranted, and assigned a 40 percent disability 
rating, effective from September 1976.  The veteran is 
currently receiving a 40 percent disability rating for the 
seizure disorder.  

In August 2002, the veteran explained that his seizure 
disorder worsened and that he received all treatment for the 
disorder at the Providence VA Medical Center (VAMC).  

VA Treatment Records, dated from April 1999 to July 2001 are 
of record.  The veteran took Depakote for the treatment of 
seizures.  He described strange feelings that were helped by 
medication.  In April 2001, he indicated that he forgot to 
take his medication and had seizures.  He also had complaints 
of forgetfulness.  

On VA examination, dated in August 2002, the veteran related 
the history of the seizure disorder, indicating that he 
suffered a seizure, in 1965, secondary to head trauma.  Two 
years prior to the date of the examination, he suffered a 
grand mal seizure.  He had episodes of dizziness that 
occurred about once a day, of which the examiner described as 
response attacks.  He took Divalproex for treatment of the 
seizures.  The impression was active posttraumatic seizure 
disorder, with attacks occurring about once a day.  

Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The RO evaluated the temporal lobe seizure disorder under 
38 C.F.R. § Diagnostic Codes 8910, 8911.  Diagnostic Code 
8910 provides that grand mal epilepsy is rated under the 
general rating formula for major seizures.  Diagnostic Code 
8911 provides that petit mal epilepsy is rated under he 
general rating formula for rating minor seizures.  

Under the general formula for rating a seizure disorder, 

Averaging at least 1 major seizure per 
month over the last year, warrants a 100 
percent rating.

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly merits an 80 
percent rating.

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week assigns a 60 percent 
rating.

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly merits a 40 percent rating

Note (1):  A major seizure is 
characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  

Note (2):  a minor seizure consists of a 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).  
38 C.F.R. § 4.124a, Diagnostic Code 8910-
8911 (2004)

Analysis

Upon review of the medical evidence of record, the Board 
concludes that the seizure disorder is no more than 40 
percent disabling at this time.  

Under the general rating formula for major and minor 
seizures, a 60 percent evaluation requires an average of at 
least one major seizure in four months over the last year.  A 
careful review of the claims file revealed that the veteran 
did not offer any objective medical evidence tending to show 
that he experienced at least one major seizure in four months 
over the last year.  Similarly, there is no evidence that the 
veteran suffers from 9 to 10 minor seizures weekly.  Thus, 
the requirements for a 60 percent rating are not met.  
However, the veteran indicated that he suffered from 
dizziness episodes, which the examiner described as response 
attacks, once a day.  These attacks appear to be similar to 
minor attacks, and meet the criteria for no more than a 40 
percent rating.

Finally, the Board finds that the seizure disability is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
seizure disorder has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  

For the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for an increased rating must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  




ORDER


Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 40 percent disabling, is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


